Per Curiam.
The time when the writ of error issued from the office of the prothonotary of the Supreme Court is immaterial, because it has no effect till delivered to the prothonotary of the Common Pleas; therefore, there is no weight in the first objection. As to the second, the rule is, that you must exclude either, the day of the report being filed, or the day of the writ of error being filed, in the Court below. Consequently, the 20 days allowed for the appeal had elapsed ®n the 22d April.
Motion refused.